SYSTEM AND METHOD FOR MONITORING
A REFORMING CATALYST



REASONS FOR ALLOWANCE


In view of the Applicant’s amendments to the claims and the corresponding arguments in the amendment dated Feb. 08, 2021, claims 5, 7 - 10, 12 - 14, 19, and 20 are allowed.

Independent claim 5 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method of modeling catalytic performance of a catalyst used in a reforming process by determining a point of intersection of the best-fit curve with the vertical line and assigning a vertical axis value of the point of intersection as a gaseous component mole ratio end-of-run (M-EOR) value, in combination with the other limitations of the claim.

Claims 7 - 9 and 19 have been found to be allowable due to, at least, the claims’ dependency on claim 5.




Independent claim 10 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method of modeling catalytic performance of a catalyst used in a reforming process by determining a point of intersection of the best-fit curve with the horizontal line and assigning a horizontal axis value of the point of intersection as a DOS end-of-run (D-EOR) value, in combination with the other limitations of the claim.

Claims 12 - 14 and 20 have been found to be allowable due to, at least, the claims’ dependency on claim 10.


CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished

applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.






/Eric S. McCall/Primary Examiner, Art Unit 2856